Citation Nr: 1424047	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-22 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a left elbow disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to July 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2012, the Board remanded this on appeal to provide the Veteran with an opportunity for a Board hearing.  In March 2013, the Veteran testified before the undersigned at a Board hearing at the RO, and a copy of the transcript has been associated with the claims file.

Subsequent to the hearing, the Veteran submitted additional evidence to the Board, waiving initial RO consideration of the evidence.  The Board accepts the additionally-received evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2013).

The issues of entitlement to service connection for PTSD, for a left knee disability, for a left elbow disability, for a left shoulder disability, and for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for PTSD was denied by an unappealed a November 2007 rating decision. 

2.  The evidence received since the November 2007 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.


CONCLUSION OF LAW

New and material evidence having been submitted, the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim of entitlement to service connection for PTSD was initially denied by a November 2007 rating decision on the grounds that he had no current diagnosis of PTSD or credible supporting evidence of an in-service stressor.  At the time of the November 2007 rating decision, the evidence of record consisted of the Veteran's service treatment and personnel records and a February 2007 Vet Center report.  The Veteran was notified of the November 2007 rating decision and his appellate rights by a letter dated November 28, 2007; however, he did not appeal or submit any evidence within one year of notice of this rating decision.  Therefore, the November 2007 rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013). 

In February 2010, the Veteran filed a request to reopen his previously denied claim of entitlement to service connection for PTSD.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Evidence obtained since the November 2007 rating decision includes a December 2009 VA treatment record diagnosing chronic PTSD.  The Veteran's claim was previously denied because, inter alia, the evidence did not reflect that the Veteran had a current diagnosis of PTSD.  The evidence submitted since the November 2007 rating decision shows that the Veteran has a diagnosis of PTSD.  This evidence is new in that it had not previously been submitted.  It is also material insofar as it relates to a previously unestablished fact necessary to substantiate the claim.  This new and material evidence also triggers VA's duty to assist; here, it includes obtaining a VA examination.  The additional evidence being both new and material, the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened; the appeal is allowed, to this extent only.



REMAND

The Veteran claims entitlement to service connection for PTSD, a left knee disability, a left elbow disability, a left shoulder disability, and bilateral hearing loss.  The Board finds that further development is warranted for these issues before they can be adjudicated on the merits.

I.  Missing VA Records

In the February 2011 rating decision, the RO noted that it considered specific evidence in deciding the claimed issues, including "Treatment Reports, VAMC, Dallas, Texas, from September 1, 2009 through January 19, 2011."  Notably, the most recent VA Medical Center records in the claims file are dated February 23, 2010.  Records between February 23, 2010 and January 19, 2011 that were considered by the RO in its initial decision are not in the claims file.  In this regard, in its rating decision denying service connection for a left shoulder disability, the RO specifically referenced a treatment record dated December 20, 2010.  As these missing VA treatment records On remand, these records, plus any current VA treatment records, should be obtained and associated with the claims file.

II.  PTSD

A.  Duty to Notify

The Veteran has been diagnosed with PTSD, due to military sexual trauma.  Currently, the remaining element that the Veteran has to establish for service connection for PTSD is a corroborated stressor.  The present case falls within the category of situations, to include allegations of sexual assault, in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id.; see also AZ v. Shinseki, 731 F.3d 1303, 1306 (Fed. Cir. 2013) (holding that the absence of a service record documenting an unreported sexual assault is not pertinent evidence that the sexual assault did not occur and further holding that the Board and Veterans Court may not rely on a veteran's failure to report an in-service sexual assault to military authorities as pertinent evidence that the sexual assault did not occur).

Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2013).

As the Veteran's claim includes one for PTSD based on personal assault, VA must first advise the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 38 C.F.R. § 3.304(f)(5).  In March 2010, the Veteran was provided with a letter that informed the Veteran how to establish his claim for entitlement to service connection for PTSD, but did not provide information set forth in 38 C.F.R. § 3.304(f)(5).  On appeal, the Board finds that more thorough VCAA notice should be provided to the Veteran.

B.  Duty to Assist

At his hearing, the Veteran provided more information regarding his stressor.  See Board Hearing Tr. at 3.  On remand, the RO should make further attempts to corroborate his stressor.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, including those dated between February 23, 2010 and January 19, 2011 that were considered in the initial February 2011 rating decision.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Provide the Veteran with VCAA notice for service connection for PTSD based on personal assault.  Inform the Veteran of the following:

When a PTSD claim is based on in-service personal assault, evidence from sources other than your service records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The notice should invite the Veteran to submit or identify the location of any of the aforementioned evidence to support his claim.

3.  Attempt to corroborate the Veteran's stressor, based on the details provided within the Board hearing and any new information offered by the Veteran.

4.  Thereafter, after conducting any other necessary development, readjudicate the issues on appeal, considering all evidence of record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


